DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10 and 13-19 in the reply filed on 5/12/2021 is acknowledged.
Claims 11, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is not clear if the method claimed is required or not since the phrase “may be produced” does not indicate a requirement.
Claim 9 recites the limitation "a substrate" in the second line.  It is not clear if this is the same substrate that has already been claimed or a different substrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koyo et al. (US Pub. 2012/0244318 A1).
Regarding claims 1, 2, 13, and 14, Koyo discloses a glass sheet with an uneven surface (texture in relief on one face) and reflection-reduction film formed on the uneven surface (abstract) where the glass sheet transmits light (transparent) ([0001]). The 
Regarding claim 4, Koyo discloses the glass sheet as soda lime silicate (mineral) glass ([0058]).
Regarding claims 5 and 17, Koyo discloses an Sm in the range of 0.4 to 2.5 mm (abstract), preferably 0.5 to 1.5 mm ([0022] and see Ex. 3 in Table 1). 
Regarding claim 6, Koyo discloses an average slope of greater than 0.3 degrees (Table 1, Ex. 3 and 6).
Regarding claims 7 and 19, Koyo discloses a reflection reduction coating on the uneven surface (abstract, [0011]).
Regarding claim 8, claim 8 contains a limitation, wherein the texture is obtained by rolling the material from which the substrate is made between two rollers, a first roller being of smooth surface and a second roller being of textured surface, or both rollers being of textured surface, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface or two textured surfaces. Koyo discloses such a product as discussed above. Koyo further discloses the textured surface being formed by rolling glass between two rollers and the surface of one of the rollers being roughened ([0023]).
Regarding claim 10, the term “a horticultural greenhouse” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed substrate and the term "horticultural greenhouse" merely states the intended use for the substrate with no additional limitations imposed on the structure.
Regarding claim 15, Koyo discloses the iron oxide content of the glass being 0.02 mass% or less ([0023]).
Claim(s) 1-2, 4-5, 8-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gy et al. (US Pub. 2012/0187435 A1).
Regarding claims 1, 2, 13, and 14, Gy discloses a structure having a textured surface on a transparent glass made of mineral glass (abstract) where the texture has an average slope, Rdq, of smaller than 1.5 degrees or smaller than 1 degree ([0021] and [0023]). 
Regarding claim 4
Regarding claim 5 and 17, Gy discloses the uneven surface having a pitch or period of 200 nm to 4 microns ([0041]).
Regarding claim 8, claim 8 contains a limitation, wherein the texture is obtained by rolling the material from which the substrate is made between two rollers, a first roller being of smooth surface and a second roller being of textured surface, or both rollers being of textured surface, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface or two textured surfaces. Gy discloses such a product as discussed above.
Regarding claim 9, claim 9 contains a limitation, wherein the texture may be produced in a first material placed on a substrate of a second material, which defines a product by how the product was made. Thus claim 9 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface on a coating. Gy discloses coating the mineral glass and then forming the texture ([0015]-[0016]).
Regarding claim 10, Gy discloses the structure on a greenhouse wall ([0095]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gy.
Gy discloses the average slope being smaller than 1.5 degrees which encompasses amounts greater than 0.3 and greater than 1.1 degrees ([0023]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Claims 1-3, 5-6, 8-10, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US Pub. 2012/0064296 A1).
Regarding claims 1, 2, 6, 13, 14, and 18, Walker discloses antiglare films having a microstructured surface (abstract) where the film has a haze of no greater than 10% and transmission of 93% or greater (transparent) ([0035]) and at least 30%, at least 35%, or at least 40% of the microstructures have a slope magnitude of less than 1.3 degrees; less than 15%, less than 10%, or less than 5% of microstructures have a slope magnitude of 4.1 degrees or greater; and at least 70% of microstructures have a slope magnitude of 0.3 degrees or more ([0013]-[0015], [0063]-[0072]). Walker does not specifically disclose the average slope of the textured surface. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the slope distribution as taught in Walker could be manipulated within the distribution parameters set by Walker to have an average slope in the claimed range to achieve desired haze and optical clarity values ([0064]-[0067] and [0070]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
Regarding claim 3, Walker discloses the microstructured layer having a refractive index of 1.4 to 1.6 ([0084]).
Regarding claims 5 and 17, Walker discloses the nearest neighbor is between 10 and 100 microns which is considered to disclose an average period of less than 5 mm or less than 550 microns ([0076] and see Table 2 which discloses widths, lengths and nearest neighbor distances for the structured surface).
Regarding claim 8, claim 8 contains a limitation, wherein the texture is obtained by rolling the material from which the substrate is made between two rollers, a first roller being of smooth surface and a second roller being of textured surface, or both rollers being of textured surface, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface or two textured surfaces. Walker discloses such a product as discussed above. Walker further discloses using a textured roller to form a textured surface ([0006], [0051] and Fig. 6).
Regarding claim 9, claim 9 contains a limitation, wherein the texture may be produced in a first material placed on a substrate of a second material, which defines a product by how the product was made. Thus claim 9 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 
Regarding claim 10, the term “a horticultural greenhouse” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed substrate and the term "horticultural greenhouse" merely states the intended use for the substrate with no additional limitations imposed on the structure.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyo or Gy as applied to claim 4 above, and further in view of Koch et al. (US 5,776,844).
Koyo or Gy discloses the mineral glass substrate of claim 4 as discussed above. Koyo or Gy does not specifically disclose the composition of the glass.
Koch discloses a thermally stable glass composition which comprises SiO2 in the amount of 45 to 68 wt%, CaO in the amount of 1 to 13 wt%, MgO in the amount of 0 to 8 wt%, Na2O in the amount of 2 to 12 wt%, Al2O3 in the amount of 0 to 20 wt%, and K2O in the amount of 3.5 to 9 wt% for substrates of emissive screens (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the composition taught in Koch could be used as the glass composition for the glass sheet in Koyo or Gy as a thermally stable glass which may be used as an emissive screen (Koch, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANCY R JOHNSON/Primary Examiner, Art Unit 1783